                    Case 19-42465     Doc 1     Filed 09/09/19             Entered 09/09/19 14:04:12   Desc Main Document              Page 1 of 75




 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 EASTERN DISTRICT OF TEXAS

 Case number (if known):                                        Chapter you are filing under:
                                                                          Chapter 7
                                                                          Chapter 11
                                                                          Chapter 12
                                                                                                                                     Check if this is an
                                                                          Chapter 13
                                                                                                                                     amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                   12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                         About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                         Latosha
     government-issued picture
                                         First Name                                                     First Name
     identification (for example,
     your driver's license or            Tomeka
     passport).                          Middle Name                                                    Middle Name

                                         Liner
     Bring your picture                  Last Name                                                      Last Name
     identification to your meeting
     with the trustee.                   Suffix (Sr., Jr., II, III)                                     Suffix (Sr., Jr., II, III)


2.   All other names you                 Lathosa
     have used in the last 8             First Name                                                     First Name
     years                               T
                                         Middle Name                                                    Middle Name
     Include your married or
                                         Liner
     maiden names.
                                         Last Name                                                      Last Name


3.   Only the last 4 digits of
     your Social Security                xxx – xx –                   1        5       7      9         xxx – xx –
     number or federal                   OR                                                             OR
     Individual Taxpayer
     Identification number               9xx – xx –                                                     9xx – xx –
     (ITIN)




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 1
                    Case 19-42465   Doc 1      Filed 09/09/19    Entered 09/09/19 14:04:12        Desc Main Document          Page 2 of 75




Debtor 1     Latosha Tomeka Liner                                                               Case number (if known)

                                       About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names                        I have not used any business names or EINs.                 I have not used any business names or EINs.
     and Employer
     Identification Numbers
     (EIN) you have used in            Business name                                                Business name
     the last 8 years
                                       Business name                                                Business name
     Include trade names and
     doing business as names
                                       Business name                                                Business name

                                                    –                                                           –
                                       EIN                                                          EIN

                                                    –                                                           –
                                       EIN                                                          EIN
5.   Where you live                                                                                 If Debtor 2 lives at a different address:

                                       4203 Lafayette St.
                                       Number       Street                                          Number      Street

                                       Apt. 823




                                       Dallas                          TX       75204
                                       City                            State    ZIP Code            City                           State    ZIP Code

                                       Dallas
                                       County                                                       County

                                       If your mailing address is different from                    If Debtor 2's mailing address is different
                                       the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                       court will send any notices to you at this                   will send any notices to you at this mailing
                                       mailing address.                                             address.



                                       Number       Street                                          Number      Street


                                       P.O. Box                                                     P.O. Box


                                       City                            State    ZIP Code            City                           State    ZIP Code


6.   Why you are choosing              Check one:                                                   Check one:
     this district to file for
     bankruptcy                                Over the last 180 days before filing this                   Over the last 180 days before filing this
                                               petition, I have lived in this district longer              petition, I have lived in this district longer
                                               than in any other district.                                 than in any other district.

                                               I have another reason. Explain.                             I have another reason. Explain.
                                               (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the              Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you             for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                                    Chapter 7

                                              Chapter 11

                                              Chapter 12

                                              Chapter 13



Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
                    Case 19-42465   Doc 1    Filed 09/09/19    Entered 09/09/19 14:04:12     Desc Main Document        Page 3 of 75




Debtor 1     Latosha Tomeka Liner                                                         Case number (if known)

8.   How you will pay the fee               I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                            court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                            pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                            behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                            I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                            Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                            I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                            By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                            than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                            fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                            Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for                     No
     bankruptcy within the
     last 8 years?                          Yes.

                                     District Texas Eastern Bankruptcy Court                  When 01/17/2015         Case number 15-60023
                                                                                                     MM / DD / YYYY
                                     District                                                 When                    Case number
                                                                                                     MM / DD / YYYY

                                     District                                                 When                    Case number
                                                                                                     MM / DD / YYYY

10. Are any bankruptcy                      No
    cases pending or being
    filed by a spouse who is                Yes.
    not filing this case with
                                     Debtor                                                               Relationship to you
    you, or by a business
    partner, or by an                District                                                 When                    Case number,
    affiliate?                                                                                       MM / DD / YYYY   if known


                                     Debtor                                                               Relationship to you

                                     District                                                 When                    Case number,
                                                                                                     MM / DD / YYYY   if known

11. Do you rent your                        No.    Go to line 12.
    residence?                              Yes. Has your landlord obtained an eviction judgment against you?

                                                        No. Go to line 12.
                                                        Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                        and file it as part of this bankruptcy petition.




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
                    Case 19-42465    Doc 1    Filed 09/09/19     Entered 09/09/19 14:04:12      Desc Main Document    Page 4 of 75




Debtor 1     Latosha Tomeka Liner                                                         Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor                No. Go to Part 4.
    of any full- or part-time                Yes. Name and location of business
    business?

    A sole proprietorship is a
                                                   Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as                  Number      Street
    a corporation, partnership, or
    LLC.

    If you have more than one                      City                                                    State          ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                   Check the appropriate box to describe your business:
    to this petition.
                                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                          None of the above

13. Are you filing under              If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                 can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and               most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    are you a small business          or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor?
                                             No.   I am not filing under Chapter 11.

                                             No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    For a definition of small
                                                   the Bankruptcy Code.
    business debtor, see
    11 U.S.C. § 101(51D).                    Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                  Bankruptcy Code.


 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any                   No
    property that poses or is                Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                        If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or                 Where is the property?
    a building that needs urgent                                              Number   Street
    repairs?



                                                                              City                                    State          ZIP Code




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                           page 4
                    Case 19-42465   Doc 1    Filed 09/09/19   Entered 09/09/19 14:04:12    Desc Main Document        Page 5 of 75




Debtor 1     Latosha Tomeka Liner                                                        Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a           I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about            counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                    filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.               certificate of completion.                                   certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
                               I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,       I certify that I asked for credit counseling                 I certify that I asked for credit counseling
    you are not eligible       services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                               I am not required to receive a briefing about                I am not required to receive a briefing about
                               credit counseling because of:                                credit counseling because of:
                                    Incapacity.   I have a mental illness or a mental           Incapacity.    I have a mental illness or a mental
                                                  deficiency that makes me                                     deficiency that makes me
                                                  incapable of realizing or making                             incapable of realizing or making
                                                  rational decisions about finances.                           rational decisions about finances.
                                    Disability.   My physical disability causes me              Disability.    My physical disability causes me
                                                  to be unable to participate in a                             to be unable to participate in a
                                                  briefing in person, by phone, or                             briefing in person, by phone, or
                                                  through the internet, even after I                           through the internet, even after I
                                                  reasonably tried to do so.                                   reasonably tried to do so.
                                    Active duty. I am currently on active military              Active duty. I am currently on active military
                                                 duty in a military combat zone.                             duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.


Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
                    Case 19-42465   Doc 1    Filed 09/09/19   Entered 09/09/19 14:04:12     Desc Main Document       Page 6 of 75




Debtor 1     Latosha Tomeka Liner                                                        Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you        16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                    as "incurred by an individual primarily for a personal, family, or household purpose."
                                                   No. Go to line 16b.
                                                   Yes. Go to line 17.

                                     16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                             money for a business or investment or through the operation of the business or investment.
                                                  No. Go to line 16c.
                                                  Yes. Go to line 17.

                                     16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                              No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after              Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                       administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                            No
    are paid that funds will be
                                                       Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                   1-49                             1,000-5,000                        25,001-50,000
    you estimate that you                   50-99                            5,001-10,000                       50,001-100,000
    owe?                                    100-199                          10,001-25,000                      More than 100,000
                                            200-999

19. How much do you                         $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your assets to                 $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be worth?                               $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                            $500,001-$1 million              $100,000,001-$500 million          More than $50 billion

20. How much do you                         $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your liabilities to            $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be?                                     $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                            $500,001-$1 million              $100,000,001-$500 million          More than $50 billion




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6
                    Case 19-42465   Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12       Desc Main Document        Page 7 of 75




Debtor 1     Latosha Tomeka Liner                                                         Case number (if known)


 Part 7:      Sign Below
For you                              I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                     and correct.

                                     If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                     or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                     proceed under Chapter 7.

                                     If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                     fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                     I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                     I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                     connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                     or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                     X /s/ Latosha Tomeka Liner                                  X
                                        Latosha Tomeka Liner, Debtor 1                               Signature of Debtor 2

                                        Executed on 09/09/2019                                       Executed on
                                                    MM / DD / YYYY                                                 MM / DD / YYYY




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                            page 7
                    Case 19-42465   Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12      Desc Main Document        Page 8 of 75




Debtor 1     Latosha Tomeka Liner                                                        Case number (if known)

For your attorney, if you are        I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one                   eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                     relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by        the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need         certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.                   is incorrect.



                                     X /s/ C. Daniel Herrin                                                Date 09/09/2019
                                        Signature of Attorney for Debtor                                        MM / DD / YYYY


                                        C. Daniel Herrin
                                        Printed name
                                        Herrin Law, PLLC
                                        Firm Name
                                        4925 Greenville Avenue
                                        Number          Street
                                        Suite 455




                                        Dallas                                                     TX              75206
                                        City                                                       State           ZIP Code


                                        Contact phone (469) 607-8551                     Email address ecf@herrinlaw.com


                                        24065409
                                        Bar number                                                 State




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                           page 8
                     Case 19-42465       Doc 1     Filed 09/09/19     Entered 09/09/19 14:04:12         Desc Main Document           Page 9 of 75




 Fill in this information to identify your case and this filing:
 Debtor 1             Latosha                  Tomeka                   Liner
                      First Name               Middle Name              Last Name

 Debtor 2
 (Spouse, if filing) First Name                Middle Name              Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                                  Check if this is an
 (if known)
                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                      12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
          No. Go to Part 2.
          Yes. Where is the property?

2.   Add the dollar value of the portion you own for all of your entries from Part 1, including any
     entries for pages you have attached for Part 1. Write that number here.............................................................                   $0.00


 Part 2:        Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

         No
         Yes

3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Buick                        Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Verano
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2014                                                                      entire property?                       portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage: 60,000                                 At least one of the debtors and another             $8,025.00                               $8,025.00
Other information:
2014 Buick Verano (Approx. 60,000                           Check if this is community property
miles).                                                     (see instructions)
VIN No. 1G4PP5SK6E4137784.
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
         No
         Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................                $8,025.00




Official Form 106A/B                                                 Schedule A/B: Property                                                                 page 1
                    Case 19-42465      Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12    Desc Main Document      Page 10 of 75




Debtor 1       Latosha Tomeka Liner                                                         Case number (if known)


 Part 3:         Describe Your Personal and Household Items
                                                                                                                          Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                          portion you own?
                                                                                                                          Do not deduct secured
                                                                                                                          claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               Entertainmet Center / TV Stand (1)                                                                    $2,350.00
                                Couch (1)
                                Dishes (10)
                                Pots / Pans (8)
                                Knives / Cutlery (15)
                                Silverware (2)
                                Misc. Kitchen Appliances (4)
                                Bed (1)
                                Night Stand (1)
                                Mirrors (1)
                                Desk (1)
                                Desk Chair (1)

                                Per 11 U.S.C. § 522(d)(3), Debtor's interest in any particular item listed above
                                is not more than $625.00.
7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               Television (2)                                                                                         $750.00
                                Smartphone (1)

                                Per 11 U.S.C. § 522(d)(3), Debtor's interest in any particular item listed above
                                is not more than $625.00.
8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............

9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
           No
           Yes. Describe............




Official Form 106A/B                                            Schedule A/B: Property                                                    page 2
                         Case 19-42465               Doc 1        Filed 09/09/19             Entered 09/09/19 14:04:12                     Desc Main Document                      Page 11 of 75




Debtor 1          Latosha Tomeka Liner                                                                                                  Case number (if known)

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                Clothing, Shoes and Accesories.                                                                                                                                                   $700.00


                                          Per 11 U.S.C. § 522(d)(3), Debtor's interest in any particular item listed above
                                          is not more than $625.00.
12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............

14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                          $3,800.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                             Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                             portion you own?
                                                                                                                                                                                             Do not deduct secured
                                                                                                                                                                                             claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

            No
            Yes..............................                    Institution name:

             17.1.        Checking account:                      Frost Bank Checking Account No.XXX0843.                                                                                                               $25.00
             17.2.        Savings account:                       Neighborhood Credit Union Savings Account No.XXX4325.                                                                                                 $25.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
            No
            Yes.............................. Institution or issuer name:




Official Form 106A/B                                                                         Schedule A/B: Property                                                                                                     page 3
                       Case 19-42465           Doc 1      Filed 09/09/19   Entered 09/09/19 14:04:12    Desc Main Document      Page 12 of 75




Debtor 1         Latosha Tomeka Liner                                                                  Case number (if known)

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                      % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:         Institution name:
                                           401(k) or similar plan: Baylor Scott & White Health 401(k) Retirement Plan.                            $1,767.78
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                     Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them




Official Form 106A/B                                                       Schedule A/B: Property                                                     page 4
                       Case 19-42465             Doc 1    Filed 09/09/19        Entered 09/09/19 14:04:12              Desc Main Document               Page 13 of 75




Debtor 1         Latosha Tomeka Liner                                                                                Case number (if known)

Money or property owed to you?                                                                                                                                   Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you

            No
            Yes. Give specific information                                                                                                            Federal:
            about them, including whether
            you already filed the returns                                                                                                             State:
            and the tax years.....................................
                                                                                                                                                      Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
            No
            Yes. Give specific information                                                                                            Alimony:

                                                                                                                                      Maintenance:

                                                                                                                                      Support:

                                                                                                                                      Divorce settlement:

                                                                                                                                      Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
            No
            Yes. Give specific information

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
            No
            Yes. Name the insurance
            company of each policy
            and list its value................     Company name:                                                Beneficiary:                                Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
            No
            Yes. Give specific information

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
            Yes. Describe each claim..............

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............

35. Any financial assets you did not already list

            No
            Yes. Give specific information

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................     $1,817.78



Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 5
                       Case 19-42465           Doc 1      Filed 09/09/19        Entered 09/09/19 14:04:12              Desc Main Document               Page 14 of 75




Debtor 1         Latosha Tomeka Liner                                                                                Case number (if known)


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................

41. Inventory

            No
            Yes. Describe................

42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............

44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................          $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 6
                        Case 19-42465           Doc 1     Filed 09/09/19        Entered 09/09/19 14:04:12              Desc Main Document               Page 15 of 75




Debtor 1          Latosha Tomeka Liner                                                                               Case number (if known)

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................

48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................

50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................

51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................          $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

            No
            Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                            $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 7
                         Case 19-42465            Doc 1       Filed 09/09/19           Entered 09/09/19 14:04:12                Desc Main Document                  Page 16 of 75




Debtor 1           Latosha Tomeka Liner                                                                                       Case number (if known)


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................            $0.00

56. Part 2: Total vehicles, line 5                                                                                    $8,025.00

57. Part 3: Total personal and household items, line 15                                                               $3,800.00

58. Part 4: Total financial assets, line 36                                                                           $1,817.78

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................             $13,642.78              property total                 +          $13,642.78



63. Total of all property on Schedule A/B.                                                                                                                                                    $13,642.78
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                    page 8
                     Case 19-42465   Doc 1     Filed 09/09/19     Entered 09/09/19 14:04:12     Desc Main Document        Page 17 of 75




 Fill in this information to identify your case:
 Debtor 1              Latosha               Tomeka                 Liner
                       First Name            Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name              Middle Name            Last Name

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS
                                                                                                                        Check if this is an
 Case number                                                                                                            amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                  04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?                Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on              Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                      the portion you      exemption you claim
                                                           own
                                                           Copy the value from Check only one box for
                                                           Schedule A/B        each exemption


Brief description:                                             $8,025.00                     $0.00           11 U.S.C. § 522(d)(2)
2014 Buick Verano (Approx. 60,000 miles).                                            100% of fair market
VIN No. 1G4PP5SK6E4137784.                                                           value, up to any
Line from Schedule A/B: 3.1                                                          applicable statutory
                                                                                     limit




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                                 Schedule C: The Property You Claim as Exempt                                               page 1
                     Case 19-42465   Doc 1   Filed 09/09/19    Entered 09/09/19 14:04:12    Desc Main Document      Page 18 of 75




Debtor 1      Latosha Tomeka Liner                                                         Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on         Current value of      Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property                 the portion you       exemption you claim
                                                      own
                                                      Copy the value from Check only one box for
                                                      Schedule A/B        each exemption

Brief description:                                        $2,350.00                 $2,350.00           11 U.S.C. § 522(d)(3)
Entertainmet Center / TV Stand (1)                                              100% of fair market
Couch (1)                                                                       value, up to any
Dishes (10)                                                                     applicable statutory
Pots / Pans (8)                                                                 limit
Knives / Cutlery (15)
Silverware (2)
Misc. Kitchen Appliances (4)
Bed (1)
Night Stand (1)
Mirrors (1)
Desk (1)
Desk Chair (1)

Per 11 U.S.C. § 522(d)(3), Debtor's interest
in any particular item listed above is not
more than $625.00.
Line from Schedule A/B:    6

Brief description:                                            $750.00                $750.00            11 U.S.C. § 522(d)(3)
Television (2)                                                                  100% of fair market
Smartphone (1)                                                                  value, up to any
                                                                                applicable statutory
Per 11 U.S.C. § 522(d)(3), Debtor's interest                                    limit
in any particular item listed above is not
more than $625.00.
Line from Schedule A/B:    7

Brief description:                                            $700.00                $700.00            11 U.S.C. § 522(d)(3)
Clothing, Shoes and Accesories.                                                 100% of fair market
                                                                                value, up to any
                                                                                applicable statutory
Per 11 U.S.C. § 522(d)(3), Debtor's interest                                    limit
in any particular item listed above is not
more than $625.00.
Line from Schedule A/B:   11

Brief description:                                            $25.00                  $25.00            11 U.S.C. § 522(d)(5)
Frost Bank Checking Account                                                     100% of fair market
No.XXX0843.                                                                     value, up to any
Line from Schedule A/B: 17.1                                                    applicable statutory
                                                                                limit

Brief description:                                            $25.00                  $25.00            11 U.S.C. § 522(d)(5)
Neighborhood Credit Union Savings                                               100% of fair market
Account No.XXX4325.                                                             value, up to any
Line from Schedule A/B: 17.2                                                    applicable statutory
                                                                                limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                             page 2
                     Case 19-42465   Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12    Desc Main Document      Page 19 of 75




Debtor 1      Latosha Tomeka Liner                                                        Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on         Current value of     Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property                 the portion you      exemption you claim
                                                      own
                                                      Copy the value from Check only one box for
                                                      Schedule A/B        each exemption

Brief description:                                        $1,767.78                $1,767.78           11 U.S.C. § 522(d)(12)
Baylor Scott & White Health 401(k)                                             100% of fair market
Retirement Plan.                                                               value, up to any
Line from Schedule A/B: 21                                                     applicable statutory
                                                                               limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                            page 3
                    Case 19-42465        Doc 1    Filed 09/09/19   Entered 09/09/19 14:04:12   Desc Main Document      Page 20 of 75



                                                 UNITED STATES BANKRUPTCY COURT
                                                     EASTERN DISTRICT OF TEXAS
                                                         SHERMAN DIVISION
  IN RE: Latosha Tomeka Liner                                                                    CASE NO

                                                                                                CHAPTER         13

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)

Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                          Scheme Selected: Federal
                                                                Gross                Total              Total          Total Amount    Total Amount
No.     Category                                        Property Value       Encumbrances              Equity                Exempt     Non-Exempt


1.      Real property                                          $0.00                  $0.00            $0.00                 $0.00           $0.00

3.      Motor vehicles (cars, etc.)                        $8,025.00             $10,566.03            $0.00                 $0.00           $0.00

4.      Water/Aircraft, Motor Homes,                           $0.00                  $0.00            $0.00                 $0.00           $0.00
        Rec. veh. and access.

6.      Household goods and furnishings                    $2,350.00                  $0.00        $2,350.00             $2,350.00           $0.00

7.      Electronics                                          $750.00                  $0.00          $750.00               $750.00           $0.00

8.      Collectibles of value                                  $0.00                  $0.00            $0.00                 $0.00           $0.00

9.      Equipment for sports and hobbies                       $0.00                  $0.00            $0.00                 $0.00           $0.00

10.     Firearms                                               $0.00                  $0.00            $0.00                 $0.00           $0.00

11.     Clothes                                              $700.00                  $0.00          $700.00               $700.00           $0.00

12.     Jewelry                                                $0.00                  $0.00            $0.00                 $0.00           $0.00

13.     Non-farm animals                                       $0.00                  $0.00            $0.00                 $0.00           $0.00

14.     Unlisted pers. and household items-                    $0.00                  $0.00            $0.00                 $0.00           $0.00
        incl. health aids

16.     Cash                                                   $0.00                  $0.00            $0.00                 $0.00           $0.00

17.     Deposits of money                                     $50.00                  $0.00           $50.00                $50.00           $0.00

18.     Bonds, mutual funds or publicly                        $0.00                  $0.00            $0.00                 $0.00           $0.00
        traded stocks

19.     Non-pub. traded stock and int.                         $0.00                  $0.00            $0.00                 $0.00           $0.00
        in businesses

20.     Govt. and corp. bonds and other                        $0.00                  $0.00            $0.00                 $0.00           $0.00
        instruments

21.     Retirement or pension accounts                     $1,767.78                  $0.00        $1,767.78             $1,767.78           $0.00

22.     Security deposits and prepayments                      $0.00                  $0.00            $0.00                 $0.00           $0.00

23.     Annuities                                              $0.00                  $0.00            $0.00                 $0.00           $0.00

24.     Interests in an education IRA                          $0.00                  $0.00            $0.00                 $0.00           $0.00

25.     Trusts, equit. or future int. (not in line 1)          $0.00                  $0.00            $0.00                 $0.00           $0.00

26.     Patents, copyrights, and other                         $0.00                  $0.00            $0.00                 $0.00           $0.00
        intellectual prop.
27.     Licenses, franchises, other                            $0.00                  $0.00            $0.00                 $0.00           $0.00
        general intangibles

28.     Tax refunds owed to you                                $0.00                  $0.00            $0.00                 $0.00           $0.00
                    Case 19-42465      Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12   Desc Main Document      Page 21 of 75



                                               UNITED STATES BANKRUPTCY COURT
                                                   EASTERN DISTRICT OF TEXAS
                                                       SHERMAN DIVISION
  IN RE: Latosha Tomeka Liner                                                                 CASE NO

                                                                                             CHAPTER         13

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                                Continuation Sheet # 1
Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                       Scheme Selected: Federal
                                                           Gross                   Total             Total          Total Amount    Total Amount
No.     Category                                   Property Value          Encumbrances             Equity                Exempt     Non-Exempt


29.     Family support                                      $0.00                   $0.00           $0.00                 $0.00           $0.00

30.     Other amounts someone owes you                      $0.00                   $0.00           $0.00                 $0.00           $0.00

31.     Interests in insurance policies                     $0.00                   $0.00           $0.00                 $0.00           $0.00

32.     Any int. in prop. due you from                      $0.00                   $0.00           $0.00                 $0.00           $0.00
        someone who has died

33.     Claims vs. third parties, even                      $0.00                   $0.00           $0.00                 $0.00           $0.00
        if no demand

34.     Other contin. and unliq. claims                     $0.00                   $0.00           $0.00                 $0.00           $0.00
        of every nature

35.     Any financial assets you did                        $0.00                   $0.00           $0.00                 $0.00           $0.00
        not already list

38.     Accounts rec. or commissions you                    $0.00                   $0.00           $0.00                 $0.00           $0.00
        already earned

39.     Office equipment, furnishings,                      $0.00                   $0.00           $0.00                 $0.00           $0.00
        and supplies

40.     Mach., fixt., equip., bus. suppl.,                  $0.00                   $0.00           $0.00                 $0.00           $0.00
        tools of trade

41.     Inventory                                           $0.00                   $0.00           $0.00                 $0.00           $0.00

42.     Interests in partnerships or                        $0.00                   $0.00           $0.00                 $0.00           $0.00
        joint ventures

43.     Customer and mailing lists, or                      $0.00                   $0.00           $0.00                 $0.00           $0.00
        other compilations

44.     Any business-related property not                   $0.00                   $0.00           $0.00                 $0.00           $0.00
        already listed

47.     Farm animals                                        $0.00                   $0.00           $0.00                 $0.00           $0.00

48.     Crops--either growing or harvested                  $0.00                   $0.00           $0.00                 $0.00           $0.00

49.     Farm/fishing equip., impl., mach.,                  $0.00                   $0.00           $0.00                 $0.00           $0.00
        fixt., tools

50.     Farm and fishing supplies, chemicals,               $0.00                   $0.00           $0.00                 $0.00           $0.00
        and feed

51.     Farm/commercial fishing-related prop.               $0.00                   $0.00           $0.00                 $0.00           $0.00
        not listed

53.     Any other property of any kind not                  $0.00                   $0.00           $0.00                 $0.00           $0.00
        already listed

                    TOTALS:                           $13,642.78               $10,566.03       $5,617.78             $5,617.78           $0.00
                    Case 19-42465     Doc 1    Filed 09/09/19   Entered 09/09/19 14:04:12    Desc Main Document    Page 22 of 75



                                              UNITED STATES BANKRUPTCY COURT
                                                  EASTERN DISTRICT OF TEXAS
                                                      SHERMAN DIVISION
  IN RE: Latosha Tomeka Liner                                                                   CASE NO

                                                                                               CHAPTER       13

                           SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                                Continuation Sheet # 2




Surrendered Property:
The following property is to be surrendered by the debtor. Although this property is NOT exempt, it is NOT considered "non-exempt" for purposes
of this analysis. The below listed items are to be returned to the lienholder.

  Property Description                                                                      Market Value                   Lien               Equity

Real Property
(None)
Personal Property
(None)


                   TOTALS:                                                                         $0.00                   $0.00                  $0.00


Non-Exempt Property by Item:
The following property, or a portion thereof, is non-exempt.

  Property Description                                                  Market Value               Lien           Equity       Non-Exempt Amount

Real Property
(None)
Personal Property
(None)


                   TOTALS:                                                       $0.00            $0.00            $0.00                      $0.00




                                                                 Summary
            A. Gross Property Value (not including surrendered property)                                              $13,642.78

            B. Gross Property Value of Surrendered Property                                                                 $0.00

            C. Total Gross Property Value (A+B)                                                                       $13,642.78

            D. Gross Amount of Encumbrances (not including surrendered property)                                      $10,566.03

            E. Gross Amount of Encumbrances on Surrendered Property                                                         $0.00

            F. Total Gross Encumbrances (D+E)                                                                         $10,566.03

            G. Total Equity (not including surrendered property) / (A-D)                                               $5,617.78

            H. Total Equity in surrendered items (B-E)                                                                      $0.00

            I. Total Equity (C-F)                                                                                      $5,617.78

            J. Total Exemptions Claimed                    (Wild Card Used: $50.00, Available: $13,850.00)             $5,617.78

            K. Total Non-Exempt Property Remaining (G-J)                                                                    $0.00
                      Case 19-42465      Doc 1     Filed 09/09/19   Entered 09/09/19 14:04:12        Desc Main Document     Page 23 of 75




  Fill in this information to identify your case:
  Debtor 1              Latosha                  Tomeka               Liner
                        First Name               Middle Name          Last Name

  Debtor 2
  (Spouse, if filing) First Name                 Middle Name          Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

  Case number
                                                                                                                          Check if this is an
  (if known)
                                                                                                                          amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                          12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one                Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As             Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the            Do not deduct the      that supports this     portion
        creditor's name.                                                                    value of collateral    claim                  If any

  2.1                                               Describe the property that
                                                    secures the claim:                            $10,566.03                $8,025.00           $2,541.03
Nevada West Financial
Creditor's name
                                                    2014 Buick Verano (Approx.
dba RightSize Funding                               60,000 miles).
Number       Street
7625 Dean Martin Dr.
                                                    As of the date you file, the claim is: Check all that apply.
                                                        Contingent
Las Vegas                NV      89139                  Unliquidated
City                     State   ZIP Code
                                                        Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money
   to a community debt
Date debt was incurred           07/27/2018         Last 4 digits of account number        3     0     3    0




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                 $10,566.03

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                                $10,566.03

Official Form 106D                            Schedule D: Creditors Who Have Claims Secured by Property                                            page 1
                      Case 19-42465     Doc 1     Filed 09/09/19    Entered 09/09/19 14:04:12     Desc Main Document         Page 24 of 75




  Fill in this information to identify your case:
  Debtor 1              Latosha                 Tomeka                Liner
                        First Name              Middle Name           Last Name

  Debtor 2
  (Spouse, if filing) First Name                Middle Name           Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

  Case number
                                                                                                                         Check if this is an
  (if known)
                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                    12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim        Priority              Nonpriority
                                                                                                                         amount                amount

     2.1                                                                                                  $3,551.10           $3,551.10               $0.00
Herrin Law, PLLC
Priority Creditor's Name                                      Last 4 digits of account number
4925 Greenville Avenue                                        When was the debt incurred?        09/09/2019
Number       Street
Suite 455                                                     As of the date you file, the claim is: Check all that apply.
                                                                  Contingent
                                                                  Unliquidated
Dallas                          TX      75206                     Disputed
City                            State   ZIP Code
Who incurred the debt? Check one.                             Type of PRIORITY unsecured claim:
     Debtor 1 only                                               Domestic support obligations
     Debtor 2 only                                               Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                                  Claims for death or personal injury while you were
     At least one of the debtors and another                     intoxicated
     Check if this claim is for a community debt                 Other. Specify
Is the claim subject to offset?                                    Attorney fees for this case
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1
                      Case 19-42465    Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12     Desc Main Document         Page 25 of 75




Debtor 1       Latosha Tomeka Liner                                                         Case number (if known)

  Part 1:        Your PRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the                         Total claim        Priority            Nonpriority
previous page.                                                                                                       amount              amount


   2.2                                                                                                $1,500.00           $1,500.00             $0.00
Internal Revenue Service
Priority Creditor's Name                                  Last 4 digits of account number
Department of the Treasury                                When was the debt incurred?
Number       Street
P.O. Box 7346                                             As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
Philadelphia                   PA      19101-7346             Disputed
City                           State   ZIP Code
Who incurred the debt? Check one.                         Type of PRIORITY unsecured claim:
     Debtor 1 only                                           Domestic support obligations
     Debtor 2 only                                           Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                              Claims for death or personal injury while you were
     At least one of the debtors and another                 intoxicated
     Check if this claim is for a community debt             Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                             page 2
                       Case 19-42465    Doc 1   Filed 09/09/19    Entered 09/09/19 14:04:12       Desc Main Document         Page 26 of 75




Debtor 1       Latosha Tomeka Liner                                                             Case number (if known)

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                            $966.00
Ad Astra Recovery Service                                   Last 4 digits of account number         8 5 2            9
Nonpriority Creditor's Name
                                                            When was the debt incurred?           02/22/2019
7330 W. 33rd Street N.
Number        Street                                        As of the date you file, the claim is: Check all that apply.
Suite 118                                                       Contingent
                                                                Unliquidated
                                                                Disputed
Wichita                         KS      67205
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Collecting for Speedy Cash
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                               $0.00
Baylor Med Ctr.                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
c/o Creditors Bankruptcy Service
Number        Street                                        As of the date you file, the claim is: Check all that apply.
P.O. Box 740933                                                 Contingent
                                                                Unliquidated
                                                                Disputed
Dallas                          TX      75374
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Collecting for - Medical
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 3
                       Case 19-42465    Doc 1   Filed 09/09/19    Entered 09/09/19 14:04:12    Desc Main Document         Page 27 of 75




Debtor 1       Latosha Tomeka Liner                                                           Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                          Total claim
previous page.

   4.3                                                                                                                                         $948.00
Capital One Bank (USA), N.A.                               Last 4 digits of account number       5 1 8          7
Nonpriority Creditor's Name
                                                           When was the debt incurred?         05/06/2016
4515 N Santa Fe Ave
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Oklahoma City                   OK      73118
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt               Consumer Debt
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                                         $514.00
Capital One Bank (USA), N.A.                               Last 4 digits of account number       0 6 9          3
Nonpriority Creditor's Name
                                                           When was the debt incurred?         10/10/2016
4515 N Santa Fe Ave
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Oklahoma City                   OK      73118
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt               Consumer Debt
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                                         $703.00
Cavalry Portfolio Services                                 Last 4 digits of account number       6 6 0          9
Nonpriority Creditor's Name
                                                           When was the debt incurred?         02/23/2015
500 Summitt Lake Dr.
Number        Street                                       As of the date you file, the claim is: Check all that apply.
Suite 400                                                      Contingent
                                                               Unliquidated
                                                               Disputed
Valhalla                        NY      10595-1340
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt               Collecting for Capital One N.A.
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                             page 4
                       Case 19-42465    Doc 1   Filed 09/09/19    Entered 09/09/19 14:04:12    Desc Main Document         Page 28 of 75




Debtor 1       Latosha Tomeka Liner                                                           Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                          Total claim
previous page.

   4.6                                                                                                                                         $224.00
CenterPoint Energy                                         Last 4 digits of account number       6 0 4          2
Nonpriority Creditor's Name
                                                           When was the debt incurred?         02/25/2013
PO Box 4981
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Houston                         TX      77210-4981
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt               Utilities
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                                         $564.00
Covington Credit - SMC                                     Last 4 digits of account number       7 7 7          3
Nonpriority Creditor's Name
                                                           When was the debt incurred?         07/01/2013
P.O. Box 1947
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Greenville                      SC      29601
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt               Consumer Debt
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                                         $314.00
Credit One Bank                                            Last 4 digits of account number       0 8 0          6
Nonpriority Creditor's Name
                                                           When was the debt incurred?         07/20/2018
PO Box 98873
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Las Vegas                       NV      89193
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt               Consumer Debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                             page 5
                       Case 19-42465    Doc 1   Filed 09/09/19    Entered 09/09/19 14:04:12    Desc Main Document         Page 29 of 75




Debtor 1       Latosha Tomeka Liner                                                           Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                          Total claim
previous page.

   4.9                                                                                                                                    $102,508.00
Federal Loan Servicing                                     Last 4 digits of account number       0 0 0          8
Nonpriority Creditor's Name
                                                           When was the debt incurred?         06/18/2014
P.O. Box 69184
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Harrisburg                      PA      17106
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                                         $902.00
First Premier Bank                                         Last 4 digits of account number       8 6 2          1
Nonpriority Creditor's Name
                                                           When was the debt incurred?         09/25/2016
PO Box 5524
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Sioux Falls                     SD      57117
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt               Consumer Debt
Is the claim subject to offset?
     No
     Yes

  4.11                                                                                                                                         $510.00
First Premier Bank                                         Last 4 digits of account number       1 5 8          9
Nonpriority Creditor's Name
                                                           When was the debt incurred?         06/01/2015
PO Box 5524
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Sioux Falls                     SD      57117
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt               Consumer Debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                             page 6
                       Case 19-42465    Doc 1   Filed 09/09/19    Entered 09/09/19 14:04:12    Desc Main Document         Page 30 of 75




Debtor 1       Latosha Tomeka Liner                                                           Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                          Total claim
previous page.

  4.12                                                                                                                                         $330.00
Genesis FS Card Services                                   Last 4 digits of account number       8 5 3          1
Nonpriority Creditor's Name
                                                           When was the debt incurred?         03/01/2019
PO Box 4477
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Beaverton                       OR      97076
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt               Consumer Debt
Is the claim subject to offset?
     No
     Yes

  4.13                                                                                                                                         $305.00
Genesis FS Card Services                                   Last 4 digits of account number       1 9 8          5
Nonpriority Creditor's Name
                                                           When was the debt incurred?         07/01/2019
PO Box 4477
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Beaverton                       OR      97076
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt               Consumer Debt
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                                       $2,548.97
Internal Revenue Service                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
Department of the Treasury
Number        Street                                       As of the date you file, the claim is: Check all that apply.
P.O. Box 7346                                                  Contingent
                                                               Unliquidated
                                                               Disputed
Philadelphia                    PA      19101-7346
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt               1040 Taxes
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                             page 7
                       Case 19-42465    Doc 1   Filed 09/09/19    Entered 09/09/19 14:04:12    Desc Main Document         Page 31 of 75




Debtor 1       Latosha Tomeka Liner                                                           Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                          Total claim
previous page.

  4.15                                                                                                                                         $406.00
Ivan Smith                                                 Last 4 digits of account number       1 4 4          5
Nonpriority Creditor's Name
                                                           When was the debt incurred?         02/01/2013
1613 W Loop 281
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Longview                        TX      75604
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt               Consumer Debt
Is the claim subject to offset?
     No
     Yes

  4.16                                                                                                                                         $143.00
Merchants & Professionals Collections                      Last 4 digits of account number       1 0 1          4
Nonpriority Creditor's Name
                                                           When was the debt incurred?         08/19/2013
5508 Parkcrest Drive, Suite 210
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Austin                          TX      78731
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt               Collecting for Medical Debt
Is the claim subject to offset?
     No
     Yes

  4.17                                                                                                                                         $711.00
Nationwide Recoery Systems                                 Last 4 digits of account number       1    9    5    5
Nonpriority Creditor's Name
                                                           When was the debt incurred?
501 Shelley Drive, Suite 300
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Tyler                           TX      75701
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt               Collecting for - Pendrick Capital / Southwest Gen
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                             page 8
                       Case 19-42465    Doc 1   Filed 09/09/19    Entered 09/09/19 14:04:12    Desc Main Document         Page 32 of 75




Debtor 1       Latosha Tomeka Liner                                                           Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                          Total claim
previous page.

  4.18                                                                                                                                       $1,178.00
Neighborhood Credit Union                                  Last 4 digits of account number       0 0 5          3
Nonpriority Creditor's Name
                                                           When was the debt incurred?         08/09/2019
13651 Montfort Drive
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Dallas                          TX      75240
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt               Consumer Debt
Is the claim subject to offset?
     No
     Yes

  4.19                                                                                                                                         $305.00
Total VISA                                                 Last 4 digits of account number       1 9 8          5
Nonpriority Creditor's Name
                                                           When was the debt incurred?         07/01/2019
PO Box 85710
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Sioux Falls                     SD      57118-5710
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt               Consumer Debt
Is the claim subject to offset?
     No
     Yes

  4.20                                                                                                                                           $5.15
TXTag                                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
po box 650749
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Dallas                          TX      75265
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt               Collecting for NTTA
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                             page 9
                       Case 19-42465    Doc 1   Filed 09/09/19    Entered 09/09/19 14:04:12    Desc Main Document         Page 33 of 75




Debtor 1       Latosha Tomeka Liner                                                           Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                          Total claim
previous page.

  4.21                                                                                                                                         $188.00
Universal Recoevy Corp                                     Last 4 digits of account number       6 0 0          9
Nonpriority Creditor's Name
                                                           When was the debt incurred?         11/10/2015
2880 Sunrise Blvd., Suite 136
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Rancho Cordova                  CA      95742
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt               Collecting for Western General
Is the claim subject to offset?
     No
     Yes

  4.22                                                                                                                                       $1,562.00
World Finance Corporation                                  Last 4 digits of account number       0 7 0          1
Nonpriority Creditor's Name
                                                           When was the debt incurred?         07/13/2019
ATTN: Bankruptcy
Number        Street                                       As of the date you file, the claim is: Check all that apply.
P.O. Box 6429                                                  Contingent
                                                               Unliquidated
                                                               Disputed
Greenville                      SC      29606
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt               Consumer Debt
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                            page 10
                      Case 19-42465     Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12    Desc Main Document       Page 34 of 75




Debtor 1       Latosha Tomeka Liner                                                          Case number (if known)

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


ACS / Dept. of Education                                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
501 Bleecker Street                                          Line         of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims

                                                             Last 4 digits of account number        5    7    9    3
Utica                           NY        13501
City                            State     ZIP Code


Bank of America, N.A.                                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Mail Code NC4-105-03-14                                      Line         of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
PO BOX 26012                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims

                                                             Last 4 digits of account number
Greensboro                      NC        27410
City                            State     ZIP Code


Baylor Centralized Business Services                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2001 Bryan Street Suite 2600                                 Line    4.2 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims

                                                             Last 4 digits of account number
Dallas                          TX        75201
City                            State     ZIP Code


BBVA Compass Bank                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 10566                                                 Line         of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims

                                                             Last 4 digits of account number
Birmingham                      AL        35296
City                            State     ZIP Code


BMI Finance Inc f/d/b/a Barrett Motors,                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2300 Lakeview Pkwy                                           Line         of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims

                                                             Last 4 digits of account number        5    4    3    9
Rowlett                         TX        75088
City                            State     ZIP Code




Official Form 106E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                             page 11
                     Case 19-42465     Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12    Desc Main Document       Page 35 of 75




Debtor 1     Latosha Tomeka Liner                                                           Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Brazos Higher Education                                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2600 Washington Ave.                                        Line         of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number        0    0    0    1
Waco                           TX        76710
City                           State     ZIP Code


Brazos Higher Education                                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2600 Washington Ave.                                        Line         of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number        0    1    0    1
Waco                           TX        76710
City                           State     ZIP Code


Capital One Bank (USA), N.A.                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
4515 N Santa Fe Ave                                         Line    4.5 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Oklahoma City                  OK        73118
City                           State     ZIP Code


Chase Bank                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 15368                                              Line         of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Wilmington                     DE        19850
City                           State     ZIP Code


Check N Go                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Collections Department                                      Line         of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
100 Commercial Drive                                                                             Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Fairfield                      OH        45014
City                           State     ZIP Code


eMoneyUSA Holdings, LLC                                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Weinstein & Riley, P.S.                                 Line         of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
2001 Western Ave, Ste 400                                                                        Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Seattle                        WA        98121
City                           State     ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 12
                     Case 19-42465     Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12    Desc Main Document       Page 36 of 75




Debtor 1     Latosha Tomeka Liner                                                           Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Frontline Park Gates, LP                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
4211 Cabell Dr.                                             Line         of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Dallas                         TX        75204
City                           State     ZIP Code
Apartment Lease Agreement

Kornestone Credit                                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1111 Draper Pkwy                                            Line         of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
Suite 200                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Draper                         UT        84020
City                           State     ZIP Code


Nelnet on behalf of Trellis Company                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 83100                                                Line         of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number        3    7    0    1
Round Rock                     TX        78683
City                           State     ZIP Code


North Texas Tollway Authority                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
5900 W. Plano Parkway                                       Line         of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Plano                          TX        75093
City                           State     ZIP Code


Pendrick Capital Partners, LLC                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1714 Hollinwood Dr                                          Line         of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Alexandria                     VA        22307
City                           State     ZIP Code


Power Finance Texas                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
8500 N Stemmons Fwy                                         Line         of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
Suite 4040                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Dallas                         TX        75247
City                           State     ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 13
                     Case 19-42465     Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12    Desc Main Document       Page 37 of 75




Debtor 1     Latosha Tomeka Liner                                                           Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Speedy Cash                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 780408                                             Line    4.1 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Wichita                        KS        67278
City                           State     ZIP Code


Texans Credit Union                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
co Legal Accounts Department                                Line         of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
PO Box 853912                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number        1    4    9    2
Richardson                     TX        75085
City                           State     ZIP Code


Western General                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 4493                                               Line   4.21 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Woodland Hills                 CA        91365
City                           State     ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 14
                  Case 19-42465      Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12    Desc Main Document         Page 38 of 75




Debtor 1       Latosha Tomeka Liner                                                       Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims      6a. Domestic support obligations                                                    6a.                     $0.00
from Part 1
                  6b. Taxes and certain other debts you owe the government                            6b.              $1,500.00

                  6c. Claims for death or personal injury while you were intoxicated                  6c.                     $0.00

                  6d. Other. Add all other priority unsecured claims. Write that amount here.         6d.   +          $3,551.10


                  6e. Total.     Add lines 6a through 6d.                                             6d.              $5,051.10




                                                                                                                Total claim

Total claims      6f.   Student loans                                                                 6f.            $102,508.00
from Part 2
                  6g. Obligations arising out of a separation agreement or divorce                    6g.                     $0.00
                      that you did not report as priority claims

                  6h. Debts to pension or profit-sharing plans, and other similar                     6h.                     $0.00
                      debts

                  6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.    6i.   +         $13,327.12


                  6j.   Total.   Add lines 6f through 6i.                                             6j.            $115,835.12




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                       page 15
                   Case 19-42465      Doc 1     Filed 09/09/19   Entered 09/09/19 14:04:12     Desc Main Document       Page 39 of 75




 Fill in this information to identify your case:
 Debtor 1             Latosha                 Tomeka               Liner
                      First Name              Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name               Middle Name          Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                      Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

          Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1      Frontline Park Gates, LP                                                     Apartment Lease Agreement
          Name                                                                         Contract to be ASSUMED
          4211 Cabell Dr.
          Number    Street



          Dallas                                       TX        75204
          City                                         State     ZIP Code




Official Form 106G                             Schedule G: Executory Contracts and Unexpired Leases                                                page 1
                  Case 19-42465    Doc 1     Filed 09/09/19   Entered 09/09/19 14:04:12       Desc Main Document      Page 40 of 75




 Fill in this information to identify your case:
 Debtor 1            Latosha               Tomeka                Liner
                     First Name            Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name            Middle Name           Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                    Check if this is an
 (if known)
                                                                                                                    amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?       (If you are filing a joint case, do not list either spouse as a codebtor.)
         No
         Yes

2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
          No. Go to line 3.
          Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
              No
              Yes
3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt

                                                                                             Check all schedules that apply:




Official Form 106H                                         Schedule H: Your Codebtors                                                     page 1
                    Case 19-42465       Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12             Desc Main Document         Page 41 of 75




 Fill in this information to identify your case:
     Debtor 1              Latosha                Tomeka                  Liner
                           First Name             Middle Name             Last Name                           Check if this is:
     Debtor 2                                                                                                      An amended filing
     (Spouse, if filing)   First Name             Middle Name             Last Name
                                                                                                                   A supplement showing postpetition
     United States Bankruptcy Court for the:    EASTERN DISTRICT OF TEXAS
                                                                                                                   chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                                   MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                                   12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                                Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status                Employed                                           Employed
      with information about                                             Not employed                                       Not employed
      additional employers.
                                        Occupation                Account Representative
      Include part-time, seasonal,
      or self-employed work.            Employer's name           Health Texas Provider Network

      Occupation may include            Employer's address        6080 N. Central Expressway Suite 1700
      student or homemaker, if it                                 Number Street                                      Number Street
      applies.




                                                                  Dallas                       TX       75206
                                                                  City                         State    Zip Code     City                     State   Zip Code

                                        How long employed there?           3/2018 - present

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                               For Debtor 1            For Debtor 2 or
                                                                                                                       non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                     $3,058.81
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                         3.   +               $5.70

4.    Calculate gross income. Add line 2 + line 3.                                    4.               $3,064.51




Official Form 106I                                               Schedule I: Your Income                                                                  page 1
                      Case 19-42465            Doc 1       Filed 09/09/19         Entered 09/09/19 14:04:12                Desc Main Document       Page 42 of 75




Debtor 1        Latosha Tomeka Liner                                                                                             Case number (if known)
                                                                                                                    For Debtor 1             For Debtor 2 or
                                                                                                                                             non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.              $3,064.51
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.              $226.05
     5b. Mandatory contributions for retirement plans                                                       5b.                $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.               $61.19
     5d. Required repayments of retirement fund loans                                                       5d.                $0.00
     5e. Insurance                                                                                          5e.               $82.27
     5f. Domestic support obligations                                                                       5f.                $0.00
     5g. Union dues                                                                                         5g.                $0.00
     5h. Other deductions.
          Specify: See continuation sheet                                                                   5h. +              $48.17
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.               $417.68
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $2,646.83
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.                  $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00
     8e. Social Security                                                                                    8e.                  $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                  $0.00
     8g. Pension or retirement income                                                                       8g.                  $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +                $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.                   $0.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $2,646.83 +                      =                                                $2,646.83
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                             11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                             12.            $2,646.83
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                   Combined
                                                                                                                                                                     monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
           Yes. Explain:




Official Form 106I                                                               Schedule I: Your Income                                                                      page 2
                 Case 19-42465   Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12   Desc Main Document     Page 43 of 75




Debtor 1     Latosha Tomeka Liner                                                          Case number (if known)


                                                                                  For Debtor 1       For Debtor 2 or
                                                                                                     non-filing spouse
5h. Other Payroll Deductions (details)
     Short Term Disability                                                               $25.03
     Accidental Injury                                                                    $9.99
     Critical Ilness                                                                     $10.94
     Supplemental Life                                                                    $2.21

                                                                        Totals:          $48.17




Official Form 106I                                        Schedule I: Your Income                                            page 3
                    Case 19-42465       Doc 1   Filed 09/09/19    Entered 09/09/19 14:04:12       Desc Main Document         Page 44 of 75




 Fill in this information to identify your case:
                                                                                                          Check if this is:
     Debtor 1              Latosha                 Tomeka                 Liner                               An amended filing
                           First Name              Middle Name            Last Name                           A supplement showing postpetition
                                                                                                              chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name              Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:     EASTERN DISTRICT OF TEXAS                                      MM / DD / YYYY
     Case number
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                   No
                                                Yes. Fill out this information          Dependent's relationship to    Dependent's       Does dependent
      Do not list Debtor 1 and                                                          Debtor 1 or Debtor 2           age               live with you?
                                                for each dependent...................................
      Debtor 2.                                                                                                                              No
                                                                                                                                             Yes
      Do not state the dependents'
                                                                                                                                             No
      names.
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                         No
      expenses of people other than                    Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                       Your expenses

4.    The rental or home ownership expenses for your residence.                                                       4.                     $1,078.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                           4a.

      4b. Property, homeowner's, or renter's insurance                                                                4b.                      $12.00

      4c. Home maintenance, repair, and upkeep expenses                                                               4c.

      4d. Homeowner's association or condominium dues                                                                 4d.




 Official Form 106J                                              Schedule J: Your Expenses                                                         page 1
                  Case 19-42465     Doc 1   Filed 09/09/19    Entered 09/09/19 14:04:12   Desc Main Document     Page 45 of 75




Debtor 1      Latosha Tomeka Liner                                                           Case number (if known)

                                                                                                                Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                           5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                                   6a.                    $120.00
     6b. Water, sewer, garbage collection                                                                 6b.                     $40.00
     6c. Telephone, cell phone, Internet, satellite, and                                                  6c.                    $150.00
         cable services
     6d. Other. Specify:                                                                                  6d.

7.   Food and housekeeping supplies                                                                       7.                     $250.00
8.   Childcare and children's education costs                                                             8.

9.   Clothing, laundry, and dry cleaning                                                                  9.                      $60.00
10. Personal care products and services                                                                   10.                     $60.00
11. Medical and dental expenses                                                                           11.                     $60.00
12. Transportation. Include gas, maintenance, bus or train                                                12.                    $200.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                         13.                     $75.00
    magazines, and books
14. Charitable contributions and religious donations                                                      14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                                15a.

     15b.   Health insurance                                                                              15b.

     15c.   Vehicle insurance                                                                             15c.                   $204.00
     15d.   Other insurance. Specify:                                                                     15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                              16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1                                                                    17a.

     17b.   Car payments for Vehicle 2                                                                    17b.

     17c.   Other. Specify:                                                                               17c.

     17d.   Other. Specify:                                                                               17d.

18. Your payments of alimony, maintenance, and support that you did not report as                         18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                              19.




 Official Form 106J                                          Schedule J: Your Expenses                                              page 2
                  Case 19-42465       Doc 1   Filed 09/09/19    Entered 09/09/19 14:04:12   Desc Main Document      Page 46 of 75




Debtor 1      Latosha Tomeka Liner                                                             Case number (if known)

20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify:                                                                                          21.     +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.                   $2,309.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.                   $2,309.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.                   $2,646.83
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.    –              $2,309.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.                    $337.83

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                            Schedule J: Your Expenses                                                page 3
                      Case 19-42465            Doc 1       Filed 09/09/19         Entered 09/09/19 14:04:12                Desc Main Document                Page 47 of 75




 Fill in this information to identify your case:
 Debtor 1                Latosha                       Tomeka                        Liner
                         First Name                    Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                                                          Check if this is an
 (if known)
                                                                                                                                                          amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)

     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................             $0.00


                                                                                                                                                                         $13,642.78
     1b. Copy line 62, Total personal property, from Schedule A/B......................................................................................................................................................


                                                                                                                                                                              $13,642.78
     1c. Copy line 63, Total of all property on Schedule A/B................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                            $10,566.03
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                          $5,051.10
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +               $115,835.12
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                         $131,452.25




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $2,646.83
     Copy your combined monthly income from line 12 of Schedule I....................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $2,309.00




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
                  Case 19-42465      Doc 1    Filed 09/09/19   Entered 09/09/19 14:04:12        Desc Main Document       Page 48 of 75




Debtor 1      Latosha Tomeka Liner                                                         Case number (if known)


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                       $3,065.17


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                           Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                    $0.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                      $1,500.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                  $0.00


     9d. Student loans. (Copy line 6f.)                                                                          $102,508.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                          $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)          +                  $0.00


     9g. Total.    Add lines 9a through 9f.                                                                      $104,008.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
                  Case 19-42465   Doc 1     Filed 09/09/19   Entered 09/09/19 14:04:12   Desc Main Document     Page 49 of 75




 Fill in this information to identify your case:
 Debtor 1           Latosha               Tomeka               Liner
                    First Name            Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name          Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                              Check if this is an
 (if known)
                                                                                                              amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                      12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                 Attach Bankruptcy Petition Preparer's Notice,
                                                                                              Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Latosha Tomeka Liner                               X
        Latosha Tomeka Liner, Debtor 1                           Signature of Debtor 2

        Date 09/09/2019                                          Date
             MM / DD / YYYY                                             MM / DD / YYYY




Official Form 106Dec                          Declaration About an Individual Debtor's Schedules                                        page 1
                    Case 19-42465     Doc 1      Filed 09/09/19     Entered 09/09/19 14:04:12     Desc Main Document       Page 50 of 75




 Fill in this information to identify your case:
 Debtor 1             Latosha                  Tomeka                 Liner
                      First Name               Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name                Middle Name            Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                         Check if this is an
 (if known)
                                                                                                                         amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                              04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
        Married
        Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
         No
         Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1:                                            Dates Debtor 1         Debtor 2:                                        Dates Debtor 2
                                                             lived there                                                             lived there
                                                                                           Same as Debtor 1                               Same as Debtor 1


        107 Pine Crest                                       From       2015                                                         From
        Number      Street                                                          Number      Street
                                                             To        7/2018                                                        To


        Seagoville                  TX       75159
        City                        State    ZIP Code                               City                      State   ZIP Code


3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
         No
         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 1
                    Case 19-42465        Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12    Desc Main Document       Page 51 of 75




Debtor 1       Latosha Tomeka Liner                                                           Case number (if known)

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
           Yes. Fill in the details.

                                                      Debtor 1                                          Debtor 2

                                                     Sources of income         Gross income            Sources of income         Gross income
                                                     Check all that apply.     (before deductions      Check all that apply.     (before deductions
                                                                               and exclusions                                    and exclusions

From January 1 of the current year until                Wages, commissions,            $22,570.34         Wages, commissions,
the date you filed for bankruptcy:                      bonuses, tips                                     bonuses, tips
                                                        Operating a business                              Operating a business


For the last calendar year:                             Wages, commissions,            $30,504.00         Wages, commissions,
                                                        bonuses, tips                                     bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY                  Operating a business                              Operating a business


For the calendar year before that:                      Wages, commissions,            $15,116.00         Wages, commissions,
                                                        bonuses, tips                                     bonuses, tips
(January 1 to December 31, 2017 )
                                  YYYY                  Operating a business                              Operating a business

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 2
                      Case 19-42465       Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12     Desc Main Document        Page 52 of 75




Debtor 1         Latosha Tomeka Liner                                                          Case number (if known)


  Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy
6.     Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

           No.       Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                     "incurred by an individual primarily for a personal, family, or household purpose."

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                        No. Go to line 7.

                        Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                             total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                             child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No. Go to line 7.

                        Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                             creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                             Also, do not include payments to an attorney for this bankruptcy case.

                                                               Dates of       Total amount         Amount you          Was this payment for...
                                                               payment        paid                 still owe
Frontline Park Gates, LP                                                          $2,156.00                                  Mortgage
Creditor's name                                                                                                              Car
                                                               9/2019.
4211 Cabell Dr.                                                                                                              Credit card
Number      Street                                             8/2019.
                                                                                                                             Loan repayment
                                                                                                                             Suppliers or vendors
Dallas                               TX       75204                                                                          Other Apartment Lease
City                                 State    ZIP Code

7.     Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
       Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
       corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
       agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
       such as child support and alimony.

           No
           Yes. List all payments to an insider.




Official Form 107                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 3
                    Case 19-42465       Doc 1    Filed 09/09/19      Entered 09/09/19 14:04:12    Desc Main Document      Page 53 of 75




Debtor 1         Latosha Tomeka Liner                                                            Case number (if known)

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments that benefited an insider.




 Part 4:          Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

           No
           Yes. Fill in the details.

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

           No
           Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

           No
           Yes

 Part 5:          List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
           Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


           No
           Yes. Fill in the details for each gift or contribution.




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 4
                     Case 19-42465     Doc 1      Filed 09/09/19   Entered 09/09/19 14:04:12    Desc Main Document       Page 54 of 75




Debtor 1       Latosha Tomeka Liner                                                            Case number (if known)

  Part 6:        List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

           No
           Yes. Fill in the details.

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

           No
           Yes. Fill in the details.

                                                       Description and value of any property transferred         Date payment        Amount of
Herrin Law, PLLC                                       Received $800.00 from Debtor inclusive of fees            or transfer was     payment
Person Who Was Paid                                    and costs.                                                made

4925 Greenville Avenue                                                                                                  Various          $800.00
Number      Street

Suite 455

Dallas                        TX       75206
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
       Do not include gifts and transfers that you have already listed on this statement.


           No
           Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 5
                    Case 19-42465      Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12    Desc Main Document      Page 55 of 75




Debtor 1       Latosha Tomeka Liner                                                         Case number (if known)

 Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.

           No
           Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

           No
           Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

           No
           Yes. Fill in the details.


 Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
   hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
   including statutes or regulations controlling the cleanup of these substances, wastes, or material.
   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
   utilize it or used to own, operate, or utilize it, including disposal sites.

   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
   substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?


           No
           Yes. Fill in the details.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 6
                    Case 19-42465      Doc 1    Filed 09/09/19    Entered 09/09/19 14:04:12      Desc Main Document           Page 56 of 75




Debtor 1       Latosha Tomeka Liner                                                            Case number (if known)

25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

           No
           Yes. Fill in the details.

 Part 11:        Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation

           No. None of the above applies. Go to Part 12.
           Yes. Check all that apply above and fill in the details below for each business.

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

           No
           Yes. Fill in the details below.

 Part 12:        Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



X /s/ Latosha Tomeka Liner                                   X
   Latosha Tomeka Liner, Debtor 1                                Signature of Debtor 2

   Date        09/09/2019                                        Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    No
    Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    No
    Yes. Name of person                                                                              Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                     Declaration, and Signature (Official Form 119).




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
              Case 19-42465    Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12   Desc Main Document     Page 57 of 75




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)



  This notice is for you if:
                                                                      Chapter 7: Liquidation

     You are an individual filing for bankruptcy,
     and                                                                     $245     filing fee
                                                                              $75     administrative fee
     Your debts are primarily consumer debts.                         +       $15     trustee surcharge
     Consumer debts are defined in 11 U.S.C. § 101(8)
                                                                             $335     total fee
     as "incurred by an individual primarily for a
     personal, family, or household purpose."
                                                                      Chapter 7 is for individuals who have financial difficulty
                                                                      preventing them from paying their debts and who are
                                                                      willing to allow their non-exempt property to be used to
The types of bankruptcy that are available                            pay their creditors. The primary purpose of filing under
to individuals                                                        chapter 7 is to have your debts discharged. The
                                                                      bankruptcy discharge relieves you after bankruptcy from
                                                                      having to pay many of your pre-bankruptcy debts.
                                                                      Exceptions exist for particular debts, and liens on
Individuals who meet the qualifications may file under one
                                                                      property may still be enforced after discharge. For
of four different chapters of the Bankruptcy Code:
                                                                      example, a creditor may have the right to foreclose a
                                                                      home mortgage or repossess an automobile.
    Chapter 7 -- Liquidation
                                                                      However, if the court finds that you have committed
    Chapter 11 -- Reorganization                                      certain kinds of improper conduct described in the
                                                                      Bankruptcy Code, the court may deny your discharge.
    Chapter 12 -- Voluntary repayment plan for family
                  farmers or fishermen                                You should know that the even if you file chapter 7 and
                                                                      you receive a discharge, some debts are not discharged
                                                                      under the law. Therefore, you may still be responsible to
    Chapter 13 -- Voluntary repayment plan for
                                                                      pay:
                  individuals with regular income
                                                                           most taxes;
You should have an attorney review your                                    most student loans;
decision to file for bankruptcy and the choice
of chapter.                                                                domestic support and property settlement obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                    page 1
               Case 19-42465    Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12   Desc Main Document     Page 58 of 75




    most fines, penalties, forfeitures, and criminal                   for your state of residence and family size, depending
    restitution obligations; and                                       on the results of the Means Test, the U.S. trustee,
                                                                       bankruptcy administrator, or creditors can file a motion to
    certain debts that are not listed in your bankruptcy               dismiss your case under § 707(b) of the Bankruptcy
    papers.                                                            Code. If a motion is filed, the court will decide if your
                                                                       case should be dismissed. To avoid dismissal, you may
You may also be required to pay debts arising from:                    choose to proceed under another chapter of the
                                                                       Bankruptcy Code.
    fraud or theft;
                                                                       If you are an individual filing for chapter 7 bankruptcy, the
    fraud or defalcation while acting in breach of fiduciary
                                                                       trustee may sell your property to pay your debts, subject
    capacity;
                                                                       to your right to exempt the property or a portion of the
                                                                       proceeds from the sale of the property. The property,
    intentional injuries that you inflicted; and
                                                                       and the proceeds from property that your bankruptcy
    death or personal injury caused by operating a motor               trustee sells or liquidates that you are entitled to, is
    vehicle, vessel, or aircraft while intoxicated from                called exempt property. Exemptions may enable you to
    alcohol or drugs.                                                  keep your home, a car, clothing, and household items or
                                                                       to receive some of the proceeds if the property is sold.
If your debts are primarily consumer debts, the court can
dismiss your chapter 7 case if it finds that you have                  Exemptions are not automatic. To exempt property, you
enough income to repay creditors a certain amount. You                 must list it on Schedule C: The Property You Claim as
must file Chapter 7 Statement of Your Current Monthly                  Exempt (Official Form 106C). If you do not list the
Income (Official Form 122A-1) if you are an individual filing          property, the trustee may sell it and pay all of the
for bankruptcy under chapter 7. This form will determine               proceeds to your creditors.
your current monthly income and compare whether your
income is more than the median income that applies in
your state.

If your income is not above the median for your state,
                                                                       Chapter 11: Reorganization
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Calculation (Official Form                         $1,167     filing fee
122A-2).                                                                      $550     administrative fee
                                                                       +
If your income is above the median for your state, you must                 $1,717     total fee
file a second form--the Chapter 7 Means Test Calculation
(Official Form 122A-2). The calculations on the form--                 Chapter 11 is often used for reorganizing a business, but
sometimes called the Means Test-- deduct from your                     is also available to individuals. The provisions of chapter
income living expenses and payments on certain debts to                11 are too complicated to summarize briefly.
determine any amount available to pay unsecured
creditors. If your income is more than the median income




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                      page 2
                 Case 19-42465   Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12   Desc Main Document   Page 59 of 75




        Read These Important Warnings

        Because bankruptcy can have serious long-term financial and legal consequences, including loss of
        your property, you should hire an attorney and carefully consider all of your options before you file.
        Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
        and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
        properly and protect you, your family, your home, and your possessions.

        Although the law allows you to represent yourself in bankruptcy court, you should understand that
        many people find it difficult to represent themselves successfully. The rules are technical, and a
        mistake or inaction may harm you. If you file without an attorney, you are still responsible for
        knowing and following all of the legal requirements.

        You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
        necessary documents.

        Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
        bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
        fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
        to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                        Under chapter 13, you must file with the court a plan to
Chapter 12: Repayment plan for family farmers                           repay your creditors all or part of the money that you owe
            or fishermen                                                them, usually using your future earnings. If the court
                                                                        approves your plan, the court will allow you to repay your
                                                                        debts, as adjusted by the plan, within 3 years or 5 years,
        $200   filing fee                                               depending on your income and other factors.
+        $75   administrative fee
                                                                        After you make all the payments under your plan, many
        $275   total fee
                                                                        of your debts are discharged. The debts that are not
                                                                        discharged and that you may still be responsible to pay
Similar to chapter 13, chapter 12 permits family farmers
                                                                        include:
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.                                                                domestic support obligations,
                                                                             most student loans,
                                                                             certain taxes,
Chapter 13: Repayment plan for individuals with
            regular income                                                   debts for fraud or theft,
                                                                             debts for fraud or defalcation while acting in a
                                                                             fiduciary capacity,
          $235     filing fee
    +      $75     administrative fee
                                                                             most criminal fines and restitution obligations,
          $310     total fee
                                                                             certain debts that are not listed in your bankruptcy
                                                                             papers,
Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
                                                                             certain debts for acts that caused death or personal
installments over a period of time and to discharge
                                                                             injury, and
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
                                                                             certain long-term secured debts.
dollar amounts set forth in 11 U.S.C. § 109.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                         page 3
               Case 19-42465   Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12   Desc Main Document   Page 60 of 75




                                                                      A married couple may file a bankruptcy case together--
  Warning: File Your Forms on Time                                    called a joint case. If you file a joint case and each
                                                                      spouse lists the same mailing address on the
  Section 521(a)(1) of the Bankruptcy Code requires                   bankruptcy petition, the bankruptcy court generally will
  that you promptly file detailed information about                   mail you and your spouse one copy of each notice,
  your creditors, assets, liabilities, income, expenses               unless you file a statement with the court asking that
  and general financial condition. The court may                      each spouse receive separate copies.
  dismiss your bankruptcy case if you do not file this
  information within the deadlines set by the
  Bankruptcy Code, the Bankruptcy Rules, and local
  rules of the court.                                                 Understand which services you could
                                                                      receive from credit counseling agencies
  For more information about the documents and
  their deadlines, go to:
                                                                      The law generally requires that you receive a credit
  http://www.uscourts.gov/bkforms/bankruptcy_forms                    counseling briefing from an approved credit counseling
  .html#procedure.                                                    agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                      case, both spouses must receive the briefing. With
                                                                      limited exceptions, you must receive it within the 180
                                                                      days before you file your bankruptcy petition. This
Bankruptcy crimes have serious                                        briefing is usually conducted by telephone or on the
consequences                                                          Internet.

    If you knowingly and fraudulently conceal assets or               In addition, after filing a bankruptcy case, you generally
    make a false oath or statement under penalty of                   must complete a financial management instructional
    perjury--either orally or in writing--in connection with          course before you can receive a discharge. If you are
    a bankruptcy case, you may be fined, imprisoned, or               filing a joint case, both spouses must complete the
    both.                                                             course.

                                                                      You can obtain the list of agencies approved to provide
    All information you supply in connection with a                   both the briefing and the instructional course from:
    bankruptcy case is subject to examination by the
    Attorney General acting through the Office of the                 http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html.
    U.S. Trustee, the Office of the U.S. Attorney, and
    other offices and employees of the U.S. Department                In Alabama and North Carolina, go to:
    of Justice.                                                       http://www.uscourts.gov/FederalCourts/Bankruptcy/Bankru
                                                                      ptcyResources/ApprovedCreditAndDebtCounselors.aspx.

Make sure the court has your mailing
address                                                               If you do not have access to a computer, the clerk of the
                                                                      bankruptcy court may be able to help you obtain the list.
The bankruptcy court sends notices to the mailing address
you list on Voluntary Petition for Individuals Filing for
Bankruptcy (Official Form 101). To ensure you receive
information about your case, Bankruptcy Rule 4002
requires that you notify the court of any changes in your
address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                    page 4
                        Case 19-42465            Doc 1       Filed 09/09/19          Entered 09/09/19 14:04:12                Desc Main Document                Page 61 of 75



B2030 (Form 2030) (12/15)
                                                          UNITED STATES BANKRUPTCY COURT
                                                              EASTERN DISTRICT OF TEXAS
                                                                  SHERMAN DIVISION
In re Latosha Tomeka Liner                                                                                                          Case No.

                                                                                                                                    Chapter            13

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept.........................................................................................................
                                                                                                                                 $4,000.00
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                                   $448.90
     Balance Due..............................................................................................................................................................
                                                                                                                                                 $3,551.10

2. The source of the compensation paid to me was:
                       Debtor                                    Other (specify)

3. The source of compensation to be paid to me is:
                       Debtor                                    Other (specify)

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

           I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
               Case 19-42465    Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12   Desc Main Document   Page 62 of 75



B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                           CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
   representation of the debtor(s) in this bankruptcy proceeding.


                   09/09/2019                            /s/ C. Daniel Herrin
                      Date                               C. Daniel Herrin                           Bar No. 24065409
                                                         Herrin Law, PLLC
                                                         4925 Greenville Avenue
                                                         Suite 455
                                                         Dallas, TX 75206
                                                         Phone: (469) 607-8551 / Fax: (214) 722-0271



    /s/ Latosha Tomeka Liner
   Latosha Tomeka Liner
                 Case 19-42465   Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12   Desc Main Document   Page 63 of 75



                                         UNITED STATES BANKRUPTCY COURT
                                             EASTERN DISTRICT OF TEXAS
                                                 SHERMAN DIVISION
  IN RE:   Latosha Tomeka Liner                                                         CASE NO

                                                                                       CHAPTER       13

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 9/9/2019                                                Signature    /s/ Latosha Tomeka Liner
                                                                         Latosha Tomeka Liner



Date                                                         Signature
Case 19-42465   Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12   Desc Main Document   Page 64 of 75




                            ACS / Dept. of Education
                            501 Bleecker Street
                            Utica, NY 13501



                            Ad Astra Recovery Service
                            7330 W. 33rd Street N.
                            Suite 118
                            Wichita, KS 67205


                            Attorney General Child Support
                            Attn: Bankrupcy
                            PO Box 12017 Credit Group
                            Austin, Texas 78711-2017


                            Bank of America, N.A.
                            Mail Code NC4-105-03-14
                            PO BOX 26012
                            Greensboro, NC 27410


                            Baylor Centralized Business Services
                            2001 Bryan Street Suite 2600
                            Dallas, TX 75201



                            Baylor Med Ctr.
                            c/o Creditors Bankruptcy Service
                            P.O. Box 740933
                            Dallas, TX 75374


                            BBVA Compass Bank
                            PO Box 10566
                            Birmingham, AL 35296



                            BMI Finance Inc f/d/b/a Barrett Motors,
                            2300 Lakeview Pkwy
                            Rowlett, Texas 75088



                            Brazos Higher Education
                            2600 Washington Ave.
                            Waco, TX 76710
Case 19-42465   Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12   Desc Main Document   Page 65 of 75




                            Capital One Bank (USA), N.A.
                            4515 N Santa Fe Ave
                            Oklahoma City, OK 73118



                            Cavalry Portfolio Services
                            500 Summitt Lake Dr.
                            Suite 400
                            Valhalla, NY 10595-1340


                            CenterPoint Energy
                            PO Box 4981
                            Houston, TX 77210-4981



                            Chase Bank
                            P.O. Box 15368
                            Wilmington, DE 19850



                            Check N Go
                            Collections Department
                            100 Commercial Drive
                            Fairfield, OH 45014


                            Covington Credit - SMC
                            P.O. Box 1947
                            Greenville, SC 29601



                            Credit One Bank
                            PO Box 98873
                            Las Vegas, NV 89193



                            eMoneyUSA Holdings, LLC
                            c/o Weinstein & Riley, P.S.
                            2001 Western Ave, Ste 400
                            Seattle, WA 98121


                            Federal Loan Servicing
                            P.O. Box 69184
                            Harrisburg, PA 17106
Case 19-42465   Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12   Desc Main Document   Page 66 of 75




                            First Premier Bank
                            PO Box 5524
                            Sioux Falls, SD 57117



                            Frontline Park Gates, LP
                            4211 Cabell Dr.
                            Dallas, TX 75204



                            Genesis FS Card Services
                            PO Box 4477
                            Beaverton, OR 97076



                            Herrin Law, PLLC
                            4925 Greenville Avenue
                            Suite 455
                            Dallas, TX 75206


                            Internal Revenue Service
                            Department of the Treasury
                            P.O. Box 7346
                            Philadelphia, PA 19101-7346


                            Ivan Smith
                            1613 W Loop 281
                            Longview, TX 75604



                            Kornestone Credit
                            1111 Draper Pkwy
                            Suite 200
                            Draper, UT 84020


                            Merchants & Professionals Collections
                            5508 Parkcrest Drive, Suite 210
                            Austin, TX 78731



                            Nationwide Recoery Systems
                            501 Shelley Drive, Suite 300
                            Tyler, TX 75701
Case 19-42465   Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12   Desc Main Document   Page 67 of 75




                            Neighborhood Credit Union
                            13651 Montfort Drive
                            Dallas, TX 75240



                            Nelnet on behalf of Trellis Company
                            PO Box 83100
                            Round Rock, TX 78683



                            Nevada West Financial
                            dba RightSize Funding
                            7625 Dean Martin Dr.
                            Las Vegas, NV 89139


                            North Texas Tollway Authority
                            5900 W. Plano Parkway
                            Plano, TX 75093



                            Pendrick Capital Partners, LLC
                            1714 Hollinwood Dr
                            Alexandria, VA 22307



                            Power Finance Texas
                            8500 N Stemmons Fwy
                            Suite 4040
                            Dallas, TX 75247


                            Speedy Cash
                            P.O. Box 780408
                            Wichita, KS 67278



                            Texans Credit Union
                            co Legal Accounts Department
                            PO Box 853912
                            Richardson, TX 75085


                            Total VISA
                            PO Box 85710
                            Sioux Falls, SD 57118-5710
Case 19-42465   Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12   Desc Main Document   Page 68 of 75




                            TXTag
                            po box 650749
                            Dallas, TX 75265



                            Universal Recoevy Corp
                            2880 Sunrise Blvd., Suite 136
                            Rancho Cordova, CA 95742



                            Western General
                            P.O. Box 4493
                            Woodland Hills, CA 91365



                            World Finance Corporation
                            ATTN: Bankruptcy
                            P.O. Box 6429
                            Greenville, SC 29606
                  Case 19-42465       Doc 1     Filed 09/09/19   Entered 09/09/19 14:04:12   Desc Main Document      Page 69 of 75




 Fill in this information to identify your case:                                               Check as directed in lines 17 and 21:

 Debtor 1           Latosha                   Tomeka                 Liner                     According to the calculations required by this
                    First Name                Middle Name            Last Name                 Statement:

 Debtor 2                                                                                        1. Disposable income is not determined
 (Spouse, if filing) First Name               Middle Name            Last Name                      under 11 U.S.C. § 1325(b)(3).
                                                                                                 2. Disposable income is determined
 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS                                  under 11 U.S.C. § 1325(b)(3).

 Case number                                                                                     3. The commitment period is 3 years.
 (if known)                                                                                      4. The commitment period is 5 years.


                                                                                                  Check if this is an amended filing
Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known).


 Part 1:       Calculate Your Average Monthly Income

1.   What is your marital and filing status? Check one only.

          Not married. Fill out Column A, lines 2-11.

          Married. Fill out both Columns A and B, lines 2-11.

     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
     bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
     August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill
     in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
     income from that property in one column only. If you have nothing to report for any line, write $0 in the space.


                                                                                              Column A        Column B
                                                                                              Debtor 1        Debtor 2 or
                                                                                                              non-filing spouse

2.   Your gross wages, salary, tips, bonuses, overtime, and commissions                        $3,065.17
     (before all payroll deductions).
3.   Alimony and maintenance payments. Do not include payments from a spouse.                       $0.00

4.   All amounts from any source which are regularly paid for household                             $0.00
     expenses of you or your dependents, including child support. Include
     regular contributions from an unmarried partner, members of your household,
     your dependents, parents, and roommates. Do not include payments from a
     spouse. Do not include payments you listed on line 3.

5.   Net income from operating a business, profession, or farm

                                               Debtor 1              Debtor 2
     Gross receipts (before all                        $0.00
     deductions)
     Ordinary and necessary operating      –           $0.00     –
     expenses                                                                     Copy
     Net monthly income from a business,               $0.00                      here              $0.00
     profession, or farm




Official Form 122C-1              Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                      page 1
                        Case 19-42465               Doc 1         Filed 09/09/19            Entered 09/09/19 14:04:12                      Desc Main Document      Page 70 of 75




Debtor 1          Latosha Tomeka Liner                                                                                                 Case number (if known)

                                                                                                                                            Column A        Column B
                                                                                                                                            Debtor 1        Debtor 2 or
                                                                                                                                                            non-filing spouse

6.    Net income from rental and other real property

                                                                 Debtor 1                       Debtor 2
      Gross receipts (before all                                             $0.00
      deductions)
      Ordinary and necessary operating                      –                $0.00          –
      expenses                                                                                                            Copy
      Net monthly income from rental or                                      $0.00                                        here                     $0.00
      other real property

7.    Interest, dividends, and royalties                                                                                                           $0.00
8.    Unemployment compensation                                                                                                                    $0.00
      Do not enter the amount if you contend that the amount received was a
      benefit under the Social Security Act. Instead, list it here: ...............................................
                                                                                                               $0.00
          For you............................................................................................................................
          For your spouse..............................................................................................................
9.    Pension or retirement income. Do not include any amount received that                                                                        $0.00
      was a benefit under the Social Security Act.
10. Income from all other sources not listed above. Specify the source and
    amount. Do not include any benefits received under the Social Security Act
    or payments received as a victim of a war crime, a crime against humanity,
    or international or domestic terrorism. If necessary, list other sources on a
    separate page and put the total below.




      Total amounts from separate pages, if any.                                                                                     +                     +
11. Calculate your total average monthly income.
    Add lines 2 through 10 for each column.                                                                                                  $3,065.17     +                 =      $3,065.17
    Then add the total for Column A to the total for Column B.
                                                                                                                                                                                Total average
                                                                                                                                                                                monthly income

  Part 2:           Determine How to Measure Your Deductions from Income
                                                                                                                                                                         $3,065.17
12. Copy your total average monthly income from line 11. ..............................................................................................................................................
13. Calculate the marital adjustment. Check one:
             You are not married. Fill in 0 below.
             You are married and your spouse is filing with you. Fill in 0 below.
             You are married and your spouse is not filing with you.
             Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses
             of you or your dependents, such as payment of the spouse's tax liability or the spouse's support of someone other
             than you or your dependents.
             Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If
             necessary, list additional adjustments on a separate page.

             If this adjustment does not apply, enter 0 below.




                                                                                                                      +
             Total......................................................................................................................   $0.00       Copy here                –       $0.00

14. Your current monthly income. Subtract the total in line 13 from line 12.                                                                                                        $3,065.17


Official Form 122C-1                        Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                     page 2
                    Case 19-42465             Doc 1         Filed 09/09/19             Entered 09/09/19 14:04:12                      Desc Main Document                      Page 71 of 75




Debtor 1      Latosha Tomeka Liner                                                                                                 Case number (if known)

15. Calculate your current monthly income for the year. Follow these steps:

    15a.    Copy line 14 here                                                                                                                                                                              $3,065.17
                                              ...................................................................................................................................................................................

            Multiply line 15a by 12 (the number of months in a year).                                                                                                                                 X         12

    15b.                                                                                                                                                          $36,782.04
            The result is your current monthly income for the year for this part of the form. .......................................................................................

16. Calculate the median family income that applies to you. Follow these steps:

    16a.    Fill in the state in which you live.                                                          Texas

    16b.    Fill in the number of people in your household.                                                    1

    16c.                                                                                                                                                             $50,144.00
            Fill in the median family income for your state and size of household......................................................................................................................
            To find a list of applicable median income amounts, go online using the link specified in the separate
            instructions for this form. This list may also be available at the bankruptcy clerk's office.

17. How do the lines compare?

    17a.           Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined
                   under 11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).
    17b.           Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under
                   11 U.S.C. § 1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2).
                   On line 39 of that form, copy your current monthly income from line 14 above.


 Part 3:        Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

18. Copy your total average monthly income from line 11.                                                                                                                                                   $3,065.17
                                                                                              ..............................................................................................................................................

19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend
    that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse's
    income, copy the amount from line 13.

    19a.                                                                                                                                                             –                $0.00
            If the marital adjustment does not apply, fill in 0 on line 19a. .......................................................................................................................

    19b.    Subtract line 19a from line 18.                                                                                                                                                                $3,065.17

20. Calculate your current monthly income for the year. Follow these steps:
    20a.                                                                                                                                                                                             $3,065.17
            Copy line 19b ...................................................................................................................................................................................
            Multiply by 12 (the number of months in a year).                                                                                                                                          X         12
    20b.    The result is your current monthly income for the year for this part of the form.                                                                                                             $36,782.04

    20c.                                                                                                                                                 $50,144.00
            Copy the median family income for your state and size of household from line 16c. .........................................................................................................

21. How do the lines compare?
           Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
           check box 3, The commitment period is 3 years. Go to Part 4.
           Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1
           of this form, check box 4, The commitment period is 5 years. Go to Part 4.




Official Form 122C-1                   Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                                                      page 3
                Case 19-42465      Doc 1    Filed 09/09/19     Entered 09/09/19 14:04:12    Desc Main Document       Page 72 of 75




Debtor 1    Latosha Tomeka Liner                                                           Case number (if known)

 Part 4:      Sign Below

    By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.


    X   /s/ Latosha Tomeka Liner                                             X
        Latosha Tomeka Liner, Debtor 1                                           Signature of Debtor 2

        Date 9/9/2019                                                            Date
             MM / DD / YYYY                                                             MM / DD / YYYY

    If you checked 17a, do NOT fill out or file Form 122C-2.

    If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




Official Form 122C-1         Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                        page 4
                Case 19-42465    Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12   Desc Main Document   Page 73 of 75



                                      Current Monthly Income Calculation Details
In re: Latosha Tomeka Liner                                             Case Number:
                                                                        Chapter:     13

2.    Gross wages, salary, tips, bonuses, overtime and commissions.

 Debtor or Spouse's Income                 Description (if available)
                                                6              5             4             3            2           Last       Avg.
                                              Months         Months        Months        Months       Months       Month        Per
                                               Ago            Ago           Ago           Ago          Ago                     Month

Debtor                                     Health Texas Provider Network
                                             $2,832.52   $2,824.93   $4,241.89           $2,832.26    $2,832.70    $2,826.69   $3,065.17




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2018
                 Case 19-42465   Doc 1   Filed 09/09/19   Entered 09/09/19 14:04:12   Desc Main Document   Page 74 of 75



                                         Underlying Allowances (as of 09/09/2019)
In re: Latosha Tomeka Liner                                                Case Number:
                                                                           Chapter:     13


                                                      Median Income Information
 State of Residence                                                    Texas
 Household Size                                                        1
 Median Income per Census Bureau Data                                  $50,144.00



               National Standards: Food, Clothing, Household Supplies, Personal Care, and Miscellaneous
 Region                                                                US
 Family Size                                                           1
 Gross Monthly Income                                                  $3,065.17
 Income Level                                                          Not Applicable
 Food                                                                  $386.00
 Housekeeping Supplies                                                 $40.00
 Apparel and Services                                                  $88.00
 Personal Care Products and Services                                   $43.00
 Miscellaneous                                                         $170.00
 Additional Allowance for Family Size Greater Than 4                   $0.00
 Total                                                                 $727.00

                       National Standards: Health Care (only applies to cases filed on or after 1/1/08)
 Household members under 65 years of age
 Allowance per member                                                  $55.00
 Number of members                                                     0
 Subtotal                                                              $0.00
 Household members 65 years of age or older
 Allowance per member                                                  $114.00
 Number of members                                                     0
 Subtotal                                                              $0.00
 Total                                                                 $0.00

                                               Local Standards: Housing and Utilities
 State Name                                                            Texas
 County or City Name                                                   Dallas County
 Family Size                                                           Family of 1
 Non-Mortgage Expenses                                                 $518.00
 Mortgage/Rent Expense Allowance                                       $999.00
 Minus Average Monthly Payment for Debts Secured by Home               $0.00
 Equals Net Mortgage/Rental Expense                                    $999.00
 Housing and Utilities Adjustment                                      $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2018
                Case 19-42465    Doc 1    Filed 09/09/19   Entered 09/09/19 14:04:12   Desc Main Document   Page 75 of 75



                                          Underlying Allowances (as of 09/09/2019)
In re: Latosha Tomeka Liner                                                 Case Number:
                                                                            Chapter:     13


                           Local Standards: Transportation; Vehicle Operation/Public Transportation
 Transportation Region                                                  Dallas-Ft. Worth
 Number of Vehicles Operated                                            1
 Allowance                                                              $281.00
                           Local Standards: Transportation; Additional Public Transportation Expense
 Transportation Region                                                  Dallas-Ft. Worth
 Allowance (if entitled)                                                $217.00
 Amount Claimed                                                         $0.00
                                  Local Standards: Transportation; Ownership/Lease Expense
 Transportation Region                                                  Dallas-Ft. Worth
 Number of Vehicles with Ownership/Lease Expense                        1
                                                      First Car                                             Second Car
 Allowance                      $508.00
 Minus Average Monthly
 Payment for Debts              $201.83
 Secured by Vehicle
 Equals Net Ownership /         $306.17
 Lease Expense




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2018
